Birdsong, Judge.
Our judgment in Mulkey v. State, 167 Ga. App. 627 (307 SE2d 117) has been affirmed as to the disposition by this court of the last three enumerations of error but reversed as to the disposition of the first enumeration as well as to the judgment of this court. State v. Mulkey, 252 Ga. 201 (312 SE2d 601). Accordingly, in conformity with the mandate and opinion of the Supreme Court and for the reasons stated therein, we hold the trial court’s action in admitting the oral testimony of a scientific test conducted in a related field of science but before the crime of arson in this case was committed was not er*630ror. There being no error of substance in this case, the judgment of the trial court is affirmed.
Decided March 30, 1984.
E. Neil Wester III, for appellant.
Stephen A. Williams, District Attorney, Marcus R. Morris, Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, C. J., and Shulman, P. J., concur.